Exhibit 10.15

CONFIDENTIAL

CONSULTING AGREEMENT

This agreement (the “Agreement”) is made as of January 10, 2012, by and between
Huron Consulting Group Inc. (the “Company”) and Natalia Delgado, Esq.
(“Consultant”).

WHEREAS, on August 17, 2009, the Company restated its financial statements for
the years ended 2006, 2007 and 2008 and the first quarter of 2009 (the
“Restatement”);

WHEREAS, following the Restatement, (i) the Securities and Exchange Commission
(“SEC”) commenced an investigation into the facts and circumstances of the
Restatement; (ii) civil plaintiffs brought a purported private shareholder class
action litigation related to the Restatement; and (iii) Company shareholders
brought state and federal derivative litigation related to the Restatement;

WHEREAS, the private shareholder litigation has settled and the federal
derivative litigation has been dismissed with prejudice and not appealed;

WHEREAS, the SEC investigation and state derivative litigation are ongoing, and
a putative shareholder recently made a demand on the Company’s Board of
Directors related to the Restatement (collectively, the “continuing Restatement
matters”);

WHEREAS, Consultant served as the Company’s Vice-President, General Counsel and
Corporate Secretary during the period relevant to the Restatement and thus
possesses personal knowledge of facts concerning the events underlying the
Restatement and the investigation that led to the Restatement; and

WHEREAS, Consultant’s service as the Company’s Secretary and Senior Counsel
terminated on December 31, 2011;

NOW THEREFORE, for and in consideration of the mutual promises contained herein,
and for other good and sufficient consideration, receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

  1.

The Company hereby retains Consultant for the purpose of providing certain
services requested by the Company or its counsel (“Consulting Services”) for a
period commencing on January 1, 2012, and ending on December 31, 2013, in
connection with the continuing Restatement matters. Such Consulting Services may
include, but are not limited to, meeting with and providing factual information
to the Company and/or its counsel regarding the events underlying the
Restatement and the investigation that led to the Restatement and, as requested
by the Company or its counsel, providing voluntary live testimony, affidavits or
declarations (collectively, “testimony”) regarding the events underlying the
Restatement and the investigation that led to the Restatement. For the



--------------------------------------------------------------------------------

  avoidance of doubt, such Consulting Services (i) shall only include
assignments specifically requested by the Company or its counsel; and (ii) shall
not include legal services.

 

  2. In respect of the work performed pursuant to Paragraph 1 above, the Company
agrees to pay Consultant a total of $25,000 to be paid in equal installments of
$12,500 on January 16, 2012, and January 15, 2013. The Company agrees to
reimburse all reasonable expenses incurred by Consultant in connection with the
Consulting Services, including travel, meals, rental car, and hotel expenses, if
any; provided such expenses are approved in advance by the Company and are
documented in a manner consistent with expense reporting policies of the Company
as may be in effect from time to time.

 

  3. In the event Consultant provides more than twenty-five (25) hours of
Consulting Services (a) during the time period from January 1, 2012 through
December 31, 2012; or (b) during the time period from January 1, 2013 through
December 31, 2013, Huron shall pay Consultant $400 for each additional hour
worked during that time period (the “Additional Hours”). Within fifteen
(15) business days of the end of each month, Consultant shall provide the
Company an invoice detailing the Consulting Services provided to the Company
during the previous month pursuant to this Agreement, such report to be in form
reasonably acceptable to the Company. Payment for any Additional Hours shall be
payable within thirty (30) business days following receipt of Consultant’s
invoice.

 

  4. The compensation to be paid to Consultant for Consulting Services shall in
no way be contingent upon the substance of any information or testimony provided
by Consultant or upon the outcome of any of the continuing Restatement matters.

 

  5. It is understood that Consultant has been and may be exposed to materials
and information that are confidential to the Company. All such material and
information, written or verbal, disclosed or otherwise made known to Consultant
as a result of her employment by the Company or in connection with rendering
Consulting Services pursuant to this Agreement, shall be considered
confidential, and shall be considered the sole property of the Company and shall
be used by Consultant solely in connection with her provision of consulting
services under this Agreement, and shall not be disclosed to any third party
without prior approval by the Company or its counsel.

 

  6.

The work undertaken by Consultant pursuant to this agreement is being done for
the Company under the direction of the Company’s counsel and accordingly is part
of its confidential attorney work product. Any work that Consultant produces or
is asked to produce in connection with Consulting Services pursuant to this
Agreement will be regarded by

 

2



--------------------------------------------------------------------------------

  Consultant as confidential attorney work product, and shall not be disclosed
to any third party except upon express authorization by the Company or its
counsel.

 

  7. Consultant agrees to abide by the Company’s policies with respect to the
trading of Company securities, including its policies related to persons in
possession of material nonpublic information, as may be in effect from time to
time.

 

  8. Nothing herein shall be construed to create an employer-employee
relationship, including an attorney-client relationship, between Consultant and
the Company. Consultant shall perform the Consulting Services as an independent
contractor and Consultant is not deemed an employee of the Company for any
purpose. It is accordingly understood that the Company will not withhold any
amounts in respect of taxes from the compensation of Consultant hereunder, and
that by reason of services provided under this Agreement, Consultant shall not
be entitled to receive, nor shall such Consulting Services make Consultant
eligible to participate in, any benefits or privileges given or extended by the
Company to its employees.

 

  9. This Agreement shall supersede and revoke any and all prior agreements and
understandings, whether written or oral, between Consultant and the Company with
respect to Consulting Services. This Agreement constitutes the entire agreement
between the Company and Consultant with respect to Consulting Services, and any
modification or revision hereof must be in writing. However, nothing in this
Agreement shall be construed to alter or amend the provisions of the Separation
Agreement and Release entered into between the parties.

 

  10. This Agreement is not assignable by Consultant.

 

  11. This Agreement shall remain in effect through December 31, 2013.
Consultant’s obligations of confidentiality under Paragraphs 4 and 5 of this
Agreement, however, shall survive the termination of this Agreement.

 

  12. This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement shall be governed by, the laws of the State of Illinois
without giving effect to provisions thereof regarding conflict of laws.

 

3



--------------------------------------------------------------------------------

  13. If any part of this Agreement is found to be invalid, the rest of the
Agreement will be enforceable.

 

Huron Consulting Group    Natalia Delgado, Esq. By: /s/ Diane Ratekin    By: /s/
Natalia Delgado Date: January 10, 2012    Date: January 10, 2012

 

4